Case 2:18-cr-00355-JDC-KK Document 32 Filed 08/23/19 Page 1of1PagelID#: 115

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA CASE NO. 2:18-CR-00355-01
VERSUS JUDGE JAMES D. CAIN, JR.
ERIC J RICHARD (01) MAGISTRATE JUDGE KAY
ORDER

For the reasons stated in the Report and Recommendation [doc. 30] of the
Magistrate Judge previously filed herein and after an independent review of the record, a
de novo determination of the issues, and consideration of the objections filed herein, and
upon a conclusion that the findings are correct under applicable law;

IT IS ORDERED that the Motion to Suppress [doc. 20] filed by defendant Eric J.

Richard be DENIED.
THUS DONE in Chambers on this 2 3 day of hh leven , 2019.

ES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
